DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 20 January 2022 for the application filed 07 August 2019. Claims 7, 17, and 20-26 are pending:
Claims 1-6, 8-16, 18, and 19 have been canceled;
Claims 7 and 23 have been amended; and
Claim 26 has been withdrawn added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (CON of PCT/JP2018/004494 filed 08 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-122533 filed 22 June 2017; JP2017-061971 filed 27 March 2017; JP2017-023337 filed 10 February 2017; and JP2017-023336 filed 10 February 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Newly submitted Claim 26 on 12 October 2021 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by BREKKAN et al. (US PGPub 2014/0243498 A1).
Regarding Claim 7, BREKKAN discloses shell beads useful for the chromatographic purification of human-derived insulin (i.e., a separating agent suitable for purifying human insulin; abstract; p0001, p0003). The shell beads are porous shell beads (i.e., a porous particle) having an inner core comprising polymethacrylic amide or a porous particle comprising a (meth)acrylic polymer; p0013) and an outer functionalized layer comprising ion exchange ligands (i.e., an ion exchange group bonded to the porous particle; p0009). These ion exchange ligands include strong cation exchange groups, including sulfonates introduced via sodium sulfite dissolved in water (i.e., wherein the ion exchange group contains a water-soluble polymer containing an ionic functional group which is a strongly acidic functional group; p0012, p0042) at 103 µmol/mL density (i.e., approximately 0.103 meq/g; wherein an amount of the introduced strongly acidic functional group is from 0.045 to 0.25 meq/g per unit mass in a wet state of the separating agent; p0043).
Furthermore, the limitation “suitable for purifying human insulin” is considered to be an intended use of the claimed separating agent. Because the body of the claim fully and intrinsically sets forth all limitations of the separating agent, i.e., defining the structural properties of the claimed separating agent, and because this preamble limitation mere states the intended use or purpose of the separating agent, such a limitation is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
	Regarding Claim 20, BREKKAN discloses the separating agent of Claim 7. BREKKAN further discloses the core of the shell beads comprises a poly(hydroxyalkylacrylate) polymer (i.e., wherein the porous particle comprises at least 80 mass% of (meth)acrylate; p0013).	
	Regarding Claim 21, BREKKAN discloses the separating agent of Claim 7. BREKKAN further discloses shell beads (i.e., wherein the porous particle is spherical; p0009).
	Regarding Claim 22, BREKKAN discloses the separating agent of Claim 7. BREKKAN further discloses the core of the shell beads comprises a polymethacrylic amide polymer or a poly(hydroxyalkylacrylate) polymer, which inherently indicates a crosslinked polymer (i.e., wherein the porous particle has a crosslinked structure; p0013).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BREKKAN et al. (US PGPub 2014/0243498 A1).
Regarding Claim 17, BREKKAN discloses the separating agent of Claim 7. BREKKAN further discloses the shell beads have 20-100 µm diameters (p0010), which overlaps with the claimed range of a volume average particle diameter of from 1 to 50 µm; absent showings of unexpected results or criticality to the claimed volume average particle diameter range, the disclosed range of 20-100 µm diameters renders the claimed range prima facie obvious (MPEP 2144.05).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BREKKAN et al. (US PGPub 2014/0243498 A1) with evidentiary support from ISHIHARA et al. (US PGPub 2015/0266919 A1) and TSUDA et al. (US PGPub 2015/0166704 A1).
Regarding Claims 23-25, BREKKAN discloses the separating agent of Claim 7. As noted earlier, BREKKAN discloses the shell beads are porous shell beads having an inner core comprising polymethacrylic amide or poly(hydroxyalkylacrylate) polymer (p0013). However, BREKKAN is deficient in explicitly disclosing that the porous particle has at least two of, three of, or all of (1)-(4) ((1)-(4) are listed as (1) a pore radius of at most 500 Å; (2) a pore volume of from 0.4 to 2.0 mL/g; (3) a specific surface area of 100 to 300 m2/g per unit mass of the porous particle; and (4) a volume average particle diameter of 5 to 14 µm).
However, such polymethacrylic amide or polyacrylate polymer particles are known in the art and further, the claimed porous particle properties are optimizable. For example, ISHIHARA discloses a cation exchange chromatography media for purifying an antibody drug (p0041, p0044). The media has a structure formed by bonding a base media containing porous particles with a polymer bearing a cationic monomer unit (p0045). ISHIHARA discloses the cationic monomer units include organic polymers such as polymethacrylamides and polymethacrylates (p0046). The porous particles further are spherical (p0049-0050), have a mean particle size (p0051) and a porosity (p0054). ISHIHARA discloses these properties can be optimized according to the designed purpose of the media (p0054). Similarly, TSUDA discloses acrylamide polymer particles used as packings for chromatography (abstract); the polymer particles have pore size, particle diameter, and specific surface area (p0068, p0074, p0075) that can also be similarly adjusted and optimized (p0068). The claimed parameters are recognized as result-effective variables as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Absent showings why such claimed ranges of (1) a pore radius of at most 500 Å; (2) a pore volume of from 0.4 to 2.0 mL/g; (3) a specific surface area of 100 to 300 m2/g per unit mass of the porous particle; and (4) a volume average particle diameter of 5 to 14 µm) are unexpected, non-obvious or critical, such ranges would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.

Response to Arguments
Applicant’s arguments filed 20 January 2022 have been fully considered and are partially persuasive. The Claim Objection of Claim 23 and 35 USC 112(b) rejections of Claims 7 and 17-25 have been withdrawn. Further, the 35 USC 103 rejections of Claim 7 as being unpatentable over RASMUSSEN and the 35 USC 013 rejections of Claims 23-25 as being unpatentable over BREKKAN with evidentiary support from CUBE-BIOTECH have been withdrawn. 
Applicant’s arguments with respect to the 35 USC 102 rejections of Claims 7 and 18-22 as being anticipated by BREKKAN have been fully considered but are not persuasive.
Applicant argues (pg. 5-6) that as amended, Claim 7 requires the limitations of Claims 18 and 19, namely, that the porous particle is a methacrylic polymer and the ion exchange group contains a water-soluble polymer containing an ionic functional group and is now distinguishable from Prototypes S12 and S26 of BREKKAN, which are agarose-based products.
The Examiner respectfully disagrees.
Applicant is narrowly interpreting BREKKAN to only disclose agarose-based particles. However, such particles are only embodiments of BREKKAN. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II).
Applicant’s arguments (pg. 6-9) with respect to the 35 USC 103 rejections of Claim 7 as obvious over RASMUSSEN and Claims 17 as obvious over BREKKAN and Claims 23-25 as obvious over BREKKAN with evidence from CUBE-BIOTECH have been fully considered, but are not persuasive. Applicant’s arguments are directed toward withdrawn claim rejections and therefore, the arguments are not commensurate in scope with the presently pending claims.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777